Motion to confirm the report of an Official Referee in a disciplinary proceeding. The proof before the Official Referee sustained the findings that the respondent had been guilty of professional misconduct. (Judiciary Law, § 88, subd. 2.) The court confirms the report of the Official Referee except as to the discipline to be imposed. As no client suffered’ the loss of any money or property interest as a consequence of respondent’s conduct, and as some of the respondent’s acts, insofar as they were unethical, were the result of improper complacency and custom rather than of inherently willful or vicious conduct, under all the circumstances the imposition of a limited suspension from practice, rather than disbarment, fully serves the interests of justice. The respondent is suspended from the practice of the law for a period of five years from the date of the entry of the order hereon. Hagarty, Carswell, Johnston and Taylor, JJ., concur; Close, P. J., not voting.